Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                  Desc: Main
                          Document Page 1 of 8

                          UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

IN RE:                                               CASE NUMBER: 17-03403 EAG

FIDDLER, GONZALEZ & RODRIGUEZ, PSC
                                                     CHAPTER 7
DEBTOR

                                                     Adv. Proc. No.: 19-315 (MCF)
NOREEN WISCOVITHCH-RENTAS, as Chapter
7 Trustee of the Debtor, FIDDLER, GONZÁLEZ
& RODRÍGUEZ, PSC.

Plaintiff,

VS.

MARIA TERESA SZENDREY RAMOS, JOHN
DOE 1, JOHN DOE2, JOHN DOE 3, JANE
DOE1, JANE DOE 2, JANE DOE 3, AND FOR
EACH JOHN AND JANE DOE, THEIR
RESPECTIVE SPOUSES AND CONJUGAL
PARTNERSHIPS

Defendants.


 ANSWER TO “ADVERSARY COMPLAINT TO VOID AND RECOVER AVOIDABLE

                                  TRANSFERS AND FOR OTHER RELIEF”

TO THE HONORABLE COURT:

         COMES NOW creditor María Teresa Szendrey Ramos, through the undersigned attorney,

and respectfully answers the complaint in the above numbered adversary proceeding (“Complaint”)

as follows:

                                        INTRODUCTION

      1. Paragraph 1 of the Complaint is admitted.

      2. Paragraph 2 of the Complaint is admitted.

      3. Paragraph 3 of the Complaint is admitted.

      4. Paragraph 4 of the Complaint is admitted.
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                        Desc: Main
                          Document Page 2 of 8

                                           THE PARTIES

   5. Paragraph 5 of the Complaint is admitted.

   6. Paragraph 6 of the Complaint is denied as drafted. At the time of the alleged transfer

      Defendant was an employee of Debtor and owner of an insignificant percentage of the

      Debtor’s shares. It is affirmatively alleged that at the time of the alleged transfer she was not

      a director, nor had any administrative function, or for that matter, power within Debtor.

   7. Paragraph 7 of the Complaint is not directed to the undersigned and, therefore, they do not

      require a responsive allegation. Alternatively, it is denied. Defendant was single at all times

      material to this action.

   8. In response to Paragraph 8 of the Complaint, Defendant is without sufficient information

      to either admit or deny the allegations contained therein.

   9. The First Sentence of Paragraph 9 of the Complaint is admitted. The second sentence of

      said paragraph is denied. Debtor/Fiddler was not insolvent by 2013.

   10. In response to paragraph 10 of the Complaint, Defendant is without sufficient information

      to either admit or deny the allegations contained therein.

   11. Paragraph 11 of the Complaint is admitted.

   12. Paragraph 12 of the Complaint is denied.

   13. Paragraph 13 of the Complaint is denied.

                                   THE TRANSFERS AT ISSUE

   14. Paragraph 14 of the Complaint is denied. It is affirmatively alleged that there was no transfer

      to Defendant as included in Exhibit A, but the BMW X5 therein mentioned was purchased

      from Popular Leasing, Debtor’s lessor, by Autogermana for the total amount of the

      outstanding debt balance related to the unit.

                                     THE CLAIMS AT ISSUE

     Count 1 – Avoidance of Avoidable Transfers Pursuant to 11 USC §§ 547, 548 and 550
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                      Desc: Main
                          Document Page 3 of 8

   15. Defendant re-alleges and incorporates by reference the allegations of all prior paragraphs of

      the Answer to Complaint.

   16. Paragraph 16 of the Complaint is admitted, as it is a recanting of 11 USC §548, but its

      application to the captioned adversary proceeding is denied.

   17. Paragraph 17 of the Complaint is admitted, as it is a recanting of 11 USC § 547, but its

      application to the captioned adversary proceeding is denied.

   18. Paragraph 18 of the Complaint is denied. It is affirmatively alleged that Defendant did not

      receive the alleged Transfer. It is affirmatively alleged that there was no transfer to

      Defendant as included in Exhibit A, but the BMW X5 therein mentioned was purchased

      from Popular Leasing, Debtor’s lessor, by Autogermana for the total amount of the

      outstanding debt balance related to the unit.

   19. Paragraph 19 of the Complaint is denied.

   20. Paragraph 20 of the Complaint is denied.

   21. Paragraph 21 of the Complaint is denied.

   22. Paragraph 22 of the Complaint is denied.

      THE WHEREFORE after paragraph 22 does not require a responsive allegation by the

      Defendant, as it is a prayer for relief. Alternatively, it is denied

  Count II / Rescission of Transfers Pursuant to 11 USC §544(b) and Art. 124(3) of Puerto

                                           Rico Civil Code

   23. Defendant re-alleges and incorporates by reference the allegations of all prior paragraphs of

      this Answer.

   24. Paragraph 24 of the Complaint is admitted, as it is a recanting of 11 USC §544(b), but its

      application to the captioned adversary proceeding is denied.

   25. Paragraph 25 of the Complaint is admitted, as it is a recanting of Article 1227 of the Puerto

      Rico Civil Code, but its application to the captioned adversary proceeding is denied.
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                         Desc: Main
                          Document Page 4 of 8

   26. Paragraph 26 of the Complaint is admitted, as it is a recanting of Article 1228 of the Puerto

      Rico Civil Code, but its application to the captioned adversary proceeding is denied.

   27. Paragraph 27 of the Complaint is denied as drafted. It is specifically denied that the only

      transaction included in Exhibit A of the captioned adversary proceeding constitutes a

      transfer for the benefit of Defendant. . It is affirmatively alleged that there was no transfer to

      Defendant as included in Exhibit A, but the BMW X5 therein mentioned was purchased

      from Popular Leasing, Debtor’s lessor, by Autogermana for the total amount of the

      outstanding debt balance related to the unit.

   28. Paragraph 28 of the Complaint is denied.

   29. Paragraph 29 of the Complaint is admitted, as it is a recanting of Article 1243(3) of the

      Puerto Rico Civil Code, but its application to the captioned adversary proceeding is denied.

   30. Paragraph 30 of the Complaint is admitted, as it is a recanting of Article 1249 of the Puerto

      Rico Civil Code, but its application to the captioned adversary proceeding is denied.

   31. Paragraph 31 of the Complaint is admitted.

   32. Paragraph 32 of the Complaint is denied. As previously stated the transaction included in

      Exhibit A was not a Transfer for the benefit of Defendant. It is affirmatively alleged that

      there was no transfer to Defendant as included in Exhibit A, but the BMW X5 therein

      mentioned was purchased from Popular Leasing, Debtor’s lessor, by Autogermana for the

      total amount of the outstanding debt balance related to the unit.

   33. Paragraph 33 of the Complaint is denied.

   34. Paragraph 34 of the Complaint is denied.

   35. Paragraph 35 of the Complaint is denied.

   36. Paragraph 36 of the Complaint is denied.

      The WHEREFORE after paragraph 36 does not require an responsive allegation by the

      Defendant, as it is a prayer for relief. Alternatively, it is denied
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                              Desc: Main
                          Document Page 5 of 8

                  Count III-Turnover of Property Pursuant to 11 USC § 542

   37. Defendant re-alleges and incorporates by reference the allegations of all prior paragraphs of

      this Answer to Complaint.

   38. Paragraph 38 of the Complaint is denied.

   39. Paragraph 39 of the Complaint is denied, since, based on our affirmative allegations, there

      was no such transfer.

   40. Paragraph 40 is denied. As previously stated there was no Transfer. It is affirmatively alleged

      that there was no transfer to Defendant as included in Exhibit A, but the BMW X5 therein

      mentioned was purchased from Popular Leasing, Debtor’s lessor, by Autogermana for the

      total amount of the outstanding debt balance related to the unit.

      The WHEREFORE after paragraph 40 of the Complaint does not require a responsive

      allegation by the Defendant, as it is a prayer for relief. Alternatively, it is denied.

                                       Count IV- Objection to Claim

   41. Defendant re-alleges and incorporates by reference the allegation of all prior paragraphs of

      this Answer to Complaint.

   42. Paragraph 42 of the Complaint is a statement or prayer for relief which does not require a

      response by the appearing party. Alternatively, it is denied, particularly the validity of the

      pretended objection to Defendant’s claims against the bankruptcy estate.

   43. Paragraph 43 of the Complaint is a statement or prayer for relief which does not require a

      response by the appearing party. Alternatively, it is denied, particularly the validity of the

      pretended objection to Defendant’s claims against the bankruptcy estate. All bases therein

      alleged by the Trustee are denied.

      The WHEREFORE after paragraph 43 of the Complaint does not require a responsive

      allegation by the Defendant, as it is a prayer for relief. Alternatively, it is denied.

                                   Count V – Subordination of Claims
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                              Desc: Main
                          Document Page 6 of 8

   44. Defendant re-alleges and incorporates by reference the allegations of all prior paragraphs of

      this Answer to Complaint.

   45. Paragraph 45 of the Complaint is a statement or prayer for relief which does not require a

      response by the appearing party. Alternatively, it is denied, particularly the validity of the

      pretended subordination of claims.

   46. Paragraph 46 of the Complaint only states the content of Section 510 (b) and (c) of the

      Bankruptcy Code which does not require a response by the appearing party. Alternatively, it

      is denied.

   47. Paragraph 47 of the Complaint is denied.

      The WHEREFORE after paragraph 47 of the Complaint does not require a responsive

      allegation by the Defendant, as it is a prayer for relief. Alternatively, it is denied.

      Count VI – Relief Against Conjugal Partner Defendants

      48. Defendant re-alleges and incorporates by reference the allegations of all prior paragraphs

      of this Answer to Complaint and the basis upon which the requested relief should be denied.

      49. Paragraph 49 of the Complaint does not require a response by the appearing party.

      Alternatively, it is denied. It is affirmatively alleged that, during the time span relevant to the

      facts alleged in this adversary complaint, Defendant has formed part of no conjugal parties,

      i.e. has been single.

      The WHEREFORE after paragraph 49 of the Adversary Complaint does not require a

      responsive allegation by the Defendant, as it is a prayer for relief. Alternatively, it is denied.

      50. Defendant denies the validity of reservation of rights included in paragraph 50 of the

      Adversary Complaint.

                                  AFFIRMATIVE DEFENSES

      1. Debtor was not insolvent in 2013, as alleged, nor at the time of the alleged transfer in

      controversy.
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                        Desc: Main
                          Document Page 7 of 8

       2. At the time relevant to these proceedings, the Defendant was not an insider of the

       Debtor.

       3.   The transaction included in Exhibit A to the Complaint is not a transfer to the

       Defendant. It is affirmatively alleged that there was no transfer to Defendant as included in

       Exhibit A, but that the BMW X5 therein mentioned was purchased from Popular Leasing,

       Debtor’s lessor, by Autogermana, for the total amount of the outstanding debt balance

       related to the unit.

       4. In the alternative that the transaction included in Exhibit A to the complaint is considered

       a transfer for defendant, Autogermana paid more than the actual value of the asset in the

       Debtor’s books. Hence, the alleged transfer was for the benefit of Debtor and with no

       actionable benefit for the Defendant.

       5. In the alternative that the transaction included in Exhibit A to the complaint is considered

       a transfer to defendant, it was a good faith for value transfer made in the ordinary course of

       financial affairs of the debtor and the transferee. Hence, defendant alleges that the transfer

       of property that is the subject of this action is specifically excepted from avoidance,

       said transfer falling within the purview of 11 U.S.C.A. § 547(c).

       6. In the alternative that the transaction included in Exhibit A to the complaint is considered

       a transfer to defendant, the alleged transferred occurred outside the two-year period

       pursuant to Section 548 of the Bankruptcy Code. Also, the alleged transfer occurred outside

       of the one (1) year reach-back period (for insiders) of Section 547 (b)(4)(B). Thus, the

       preference claim is insufficient as a matter of law, contrary to law, and not applicable to

       Defendant.

       WHEREFORE, the Adversary Complaint having been fully answered, the Defendant

respectfully prays for it to be dismissed, with costs to be adjudged against plaintiff Trustee, and for

such other relief as this Honorable Court may deem just and proper.
Case:19-00315-MCF Doc#:17 Filed:07/15/19 Entered:07/15/19 13:28:16                            Desc: Main
                          Document Page 8 of 8

   RESPECTFULLY SUBMITTED.

       I HEREBY CERTIFY that on July 15, 2019 I electronically filled the foregoing motion with the
   Clerk of the Court using the CM/ECF system, which will send notification of such filing to all appearing
   parties in the captioned bankruptcy proceeding.

               At San Juan, Puerto Rico this 15th day of July, 2019.




                                                INVENIO LAW LLC
                                                Attorneys for Creditor Szendrey Ramos
                                                PO Box 9021829
                                                San Juan PR 00902-1829
                                                Tel.   787-724-8117/787-725-8748




                                                s/ Juan J. Hernández López de Victoria
                                                USDC 210713
                                                jjhernandez@inveniolawpr.com
